Citation Nr: 1607708	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent from November 14, 2011 to July 18, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a compensable disability rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted entitlement to PTSD and assigned a disability rating of 10 percent.  An April 2014 rating decision increased the disability rating for PTSD to 50 percent, effective July 18, 2013.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

The Veteran previously sought and was denied TDIU, which he claimed results from his service-connected PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU rating has been raised.

This appeal was processed using the Virtual VA paperless claims processing system.

The issues of entitlement to a disability rating for PTSD, in excess of in excess of 10 percent from November 14, 2011 to July 18, 2014, and in excess of 50 percent thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left ear hearing acuity has been shown to be no worse than a Roman numeral designation of I in the right ear, and no worse than a Roman numeral designation of V in the left ear.

2.  The Veteran is not shown by the probative evidence of record to have a current right ear hearing loss according to VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been  met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for right hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA for the Veteran's right ear service connection claim and his left ear increased rating claim by means of a December 2011 letter, which informed him of the evidence necessary to establish his service connection claim and the evidence necessary for an increased disability evaluation. The letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  The issues were subsequently readjudicated in an April 2014 Statement of the Case (SOC), which also informed the Veteran of the specific rating criteria used to rate his left ear hearing loss disability.  
VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment reports, as well as a VA examination dated in January 2012.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  As there is no indication that the Veteran's hearing ability has changed since the 2012 examination, the claim may be decided on the current evidence of record.

Review of the VA examination shows that the VA examiner reviewed the complete evidence of record, obtained a history of hearing loss symptomatology from the Veteran, performed a comprehensive audiometry examination and provided reasoning to support his findings.  The VA examination report is adequate upon which to base a decision in this case.

Additionally, the claims file contains the Veteran's written statements in support of his claims. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.  Accordingly, VA has fulfilled its duties to notify and assist the Veteran in connection with his claim and the claim may be adjudicated based on the current record.

Entitlement to a compensable disability rating for left ear hearing loss.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2014). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's left ear hearing loss disability has been assigned a noncompensable disability rating.  His disability has been evaluated under 38 C.F.R. § 4.85, DC 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA, which assigns a Roman numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  

The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations, determined using Table VI or Table VIA, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Title 38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran has puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  However, the test results discussed below do not meet the numerical criteria for such a rating.  Thus, the Veteran's right ear hearing loss has been rated by the standard method.

As will be discussed in greater detail below, the Veteran was afforded a VA audiological examination in January 2012, where puretone thresholds for the left ear were measured as follows:
  


    HERTZ





1000
2000
3000
4000
LEFT

10
75
75
75

The average puretone threshold was 59 decibels.  Speech recognition was 90 percent.  The examiner noted that the Veteran reported having difficulty with background noise or when someone on his left side is speaking, thus complying with Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).

A compensable disability rating is not warranted for the Veteran's left ear hearing loss.  Based on the results of the January 2012 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral designation of I is derived for the right ear and a III is derived for the service-connected left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III. The intersection point, under Table VII, demonstrates that the Veteran's left ear hearing loss does not exceed the levels contemplated for the current noncompensable schedular rating. 

However, the provisions of 38 C.F.R. § 4.86(b) (Exceptional patterns of hearing impairment) are applicable to this case, as the Veteran's left ear puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Using Table VIa of 38 C.F.R. § 4.85 results in a Roman numeral designation of IV, which is then elevated to the next higher Roman numeral, resulting in a designation of V.  Despite the higher Roman numeral designation, however, the intersection of row I with column V still results in a noncompensable disability evaluation.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran during the course of the appeal.  As discussed above, the Court has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002);  see Washington v. Nicholson, 19 Vet. App. 362 (2005). While the Veteran is competent to describe, there is no evidence that he has medical knowledge or training that would make him competent to opine that his hearing acuity is of sufficient severity to warrant a higher disability evaluation under VA's tables for rating hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).


The Board is bound in its decisions by VA regulations.  38 U.S.C.A. 
§ 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study."  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids."  See 64 FR 25200, 25204 (May 11, 1999).

With regard to the Veteran's statements concerning the functional impact of his left ear hearing loss on his activities of daily living, a service-connected disability can have such an adverse effect. However, the schedular rating criteria are designed to take such factors into account.  Moreover, as noted above, the schedular criteria are specific; the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating, as a noncompensable rating is assigned for a wide range of hearing impairment.  

The evidence is therefore sufficient to evaluate the Veteran's disability, and does not substantiate a compensable schedular rating for his service-connected left ear hearing loss.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected left ear hearing loss disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in the Thun analysis, therefore, is not met.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has similarly found none. 

Further, even if this threshold determination were met, the evidence does not demonstrate that his left ear hearing loss has resulted in frequent periods of hospitalization or that the left ear hearing loss alone markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  The Veteran's disability has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Therefore, given the lack of evidence showing unusual disability not contemplated by the Rating Schedule, referral for assignment of an extra-schedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to service connection for right ear hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Based on the Veteran's having been exposed to loud noises (resulting in his service-connected left ear hearing loss) as a result of his military occupational specialty (MOS) as a tactical wireman, the Board finds that he experienced acoustic trauma during service.  See VA Fast Letter, 10-35 (September 2, 2010).

Although the Veteran's service treatment records show that he was treated for a ruptured right ear tympanic membrane secondary to otitis media (both of which resolved during service), the records are negative for any complaints of, or treatment for, hearing loss.  An audiogram conducted during his November 1965 pre-induction examination showed puretone thresholds measured as follows (converted to ISO-ANSI units):



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
--
15
LEFT
20
25
20
--
0

The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any frequency, or 26 decibels or great for at least three frequencies.

During his January 1968 separation examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
--
15
75
LEFT
15
20
--
65
65

Based on the criteria for hearing loss under 38 C.F.R. § 3.385, the Veteran had a hearing loss bilaterally, as the auditory threshold was greater than 40 decibels in at least one frequency for both the right and left ears.

In October 1970, the Veteran was afforded a VA audiometry examination as part of his claim of entitlement to service connection for hearing loss.  At that time, however, puretone thresholds were measured as follows:




    HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
5
--
0
LEFT
5
10
50
--
60


The speech recognition score for the right ear was 100 percent.  Based on these results, the criteria for a hearing loss disability as described under 38 C.F.R. § 3.385 were not met for the right ear.  The results strongly suggest that the right ear hearing loss at the time of the Veteran's 1968 service separation examination were merely temporary and normal hearing had returned by the time of the October 1970 VA examination.  

There are no further audiology evaluations or treatment reports of record until the Veteran's January 2012 VA examination, where puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
10
75
75
75

His speech recognition score was 98 percent for the right ear and 90 for the left ear. Although the Veteran was diagnosed with a right ear high frequency sensorineural hearing loss in the range of 6000 Hertz or higher, the results show that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for the right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, 26 decibels or greater for at least three frequencies, and the speech recognition score was greater than 93 percent.  The left ear results, however, clearly met the criteria for a hearing loss disability under the rating criteria.   

There are no other VA or private audiograms or hearing loss treatment reports of record.  

The preponderance of the evidence is against the claim, and the criteria for a hearing loss disability as described under 38 C.F.R. § 3.385 have not been met.  Although the January 2012 VA examiner stated that the Veteran's January 1968 audiometry results revealed normal findings for the right ear, it appears that he may have misread the handwritten evaluation results, which upon closer inspection, show a puretone threshold of 75 decibels at 4000 Hertz, which meets the criteria for a hearing loss disability under VA regulations.  Nonetheless, the fact that the Veteran's right ear hearing was normal during the October 1970 VA audiometry examination demonstrates that he did not have a permanent hearing loss as a result of any event during service.  

Of greater significance, at the time of the January 2012 VA examination, the Veteran did not meet the criteria for a right ear hearing loss under 38 C.F.R. 
§ 3.385.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra; Brammer  v. Derwinski, supra.  Moreover, there is no competent or probative evidence to show that he was diagnosed with a right ear hearing loss under VA regulations at any time during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

In addition to the medical evidence, the Board has considered the Veteran's assertion that he currently has a right ear hearing loss for VA purposes as the result of active duty service.  The Veteran can report factual matters of which he had first-hand knowledge, such as subjective complaints of trouble hearing.  See Washington, 19 Vet. App. At 368.   However, as a lay person, he has not been shown to be competent of making such medical conclusions as diagnosing hearing loss under VA regulations. 

Accordingly, the Board concludes that the preponderance of the probative evidence is against the claim for service connection for right ear hearing loss.  As there is not an approximate balance of evidence, the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for a compensable disability rating for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Following readjudication of the PTSD claim in an April 2014 SOC, the AOJ received additional medical evidence concerning the Veteran's PTSD prior to certification of the issue to the Board.  Accordingly, this evidence must be considered in conjunction with the actions set forth below.

Finally, the Veteran previously reported he was unemployable as a result of his PTSD.  He has therefore again raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Although his previous claim of entitlement to TDIU was denied in September 2014, because he is reported to be unemployed and has claimed an increase in PTSD symptomatology, the issue must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any lay or medical evidence that has not already been submitted showing the severity of his PTSD, and whether the PTSD together with tinnitus and left ear hearing loss results in his being unable to obtain or retain employment. 

2.  Obtain all VA treatment records for the Veteran's service-connected PTSD since September 2014 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  The Veteran should also be asked to provide the names of providers and dates of treatment for any additional treatment he has received for his service-connected PTSD since September 2014.  After obtaining the necessary authorization/release forms, the AOJ should attempt to obtain such records.  ANY NEGATIVE RESPONSE MUST BE DOCUMENTED IN THE E-FOLDER.

3.  AFTER ALL AVAILABLE RECORDS HAVE BEEN ASSOCIATED WITH THE E-FOLDER, if required, conduct any other appropriate medical or factual development. 

4.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


